Citation Nr: 0810597	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  03-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1972 until 
October 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska, which granted the veteran service connection for 
migraine headaches with an evaluation of 10 percent, from 
January 31, 2003, the date of claim.  

While the original appeal was pending, a March 2004 rating 
decision granted a 30 percent rating for the headaches, 
effective from September 23, 2003.  

The Board also notes that this claim was previously before 
the Board in May 2006, at which time it was remanded for 
additional development of the record. 

In addition, a subsequent rating decision in March 2007 
awarded the veteran an evaluation of 30 percent for migraine 
headaches, effective from January 31, 2003.  

The veteran elected in his September 2003 substantive appeal 
to have a Travel Board hearing and one was scheduled.  In 
December 2004, the veteran failed to appear at his scheduled 
hearing before the Board.  


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the service-connected 
disability at issue is manifested by complaints of frontal 
area headaches, accompanied by photophobia, phonophobia, 
nausea, and rare vomiting, with prostrating headaches, which 
cannot be aborted through medication, occurring an average of 
once a month, but which have not been productive of severe 
economic inadaptability.  




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for migraine headaches has not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8100 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his migraine headaches.  In this regard, 
because the March 2003 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in the March 2003 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the migraine headaches at 
issue (38 C.F.R. § 4.124a, DC CODE 8100), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  The Board, 
after careful review of the veteran's statements, service 
records, and medical records, has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

The veteran was granted service connection for migraine 
headaches in the March 2003 rating decision on appeal, and 
assigned an initial evaluation of 10 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  A March 2004 rating decision 
increased the veteran's rating to its current level of 30 
percent disabling, effective September 23, 2003.  Finally, a 
March 2007 rating decision awarded the veteran an evaluation 
of 30 percent, effective January 31, 2003, the date of 
receipt of claim.  Under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, an evaluation of 30 percent for migraine headaches is 
warranted when the veteran experiences migraines with 
characteristic prostrating attacks, occurring on an average 
once a month over the last several months.  A higher 
evaluation of 50 percent is called for when the migraines are 
very frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.   

The pertinent medical evidence of record consists of a 
reports of VA examinations and treatments in February 2003, 
September 2003, and March 2007.  At his February 2003 
examination, the veteran relayed that he had roughly two 
headaches a week which could be relieved by Imitrex, which he 
had been taking for a few years.  However, 2 to 3 times a 
month, the veteran had headaches which could not be aborted 
by medication, and were accompanied by photophobia, nausea, 
and occasional vomiting.  During a September 2003 visit to 
VAMC in Omaha, Nebraska, the veteran conveyed that, after 
taking prescription Imitrex nasal spray, the headaches were 
relieved in an hour.  However, about once a month, the 
veteran had to go home from work to rest in a dark room.  
Furthermore, during a March 2007 VA examination, the veteran 
conveyed that he had been employed for 7 years as a fleet 
mechanic / technician with the Girls and Boys Town in Omaha, 
Nebraska.  He had "rarely" lost any time from work due to 
his migraines, although he had experienced decreased 
productivity, efficiency, and concentration.  

Based on the foregoing, a rating in excess of 30 percent for 
the veteran's migraine headaches under Diagnostic Code 8100 
is not warranted for the rating period on appeal.  In this 
case, the record indicates that the veteran does experience 
prostrating headaches on an average of once a month.  
However, on VA examination in March 2007, he reported that he 
had not yet had a headache that was completely 
incapacitating.  While the veteran has reported requiring the 
use of medication for headaches six times a month, the record 
does not indicate that these migraines are productive of 
severe economic inadaptability.  It is noted that the veteran 
maintains that his productivity, efficiency, and 
concentration decrease during migraines.  However, he has 
also relayed that he has held the same job for nearly 7 years 
and rarely lost any time from work due to the migraines.  
Overall, the evidence does not indicate that veteran's 
headache attacks are productive of severe economic 
inadaptability at any time during the rating period on 
appeal.  

The Board has considered whether the veteran is entitled to 
an increased initial rating at any time during the rating 
period on appeal through application of an alternate 
diagnostic code.  However, no other diagnostic code is more 
appropriate for rating the veteran's headache disability.  

Therefore, the veteran's currently assigned 30 percent rating 
for his migraine headaches is appropriate and there is no 
basis for a higher evaluation at any time during the rating 
period on appeal.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration, the 
Board finds that the preponderance of the evidence in this 
case falls against the claimant, making the benefit of the 
doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
migraine headaches has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable at any time 
during the rating period on appeal.  Hence, assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.



ORDER

An initial rating in excess of 30 percent for migraine 
headaches is denied. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


